Per Curiam.

Respondent was admitted to practice in the Second Department in 1955. He stands before us accused of *290two serious derelictions of professional duty in respect of cases said, to have been neglected by him after retainer. In one, the proof establishes that, though the client authorized another attorney to take over the case after respondent had done nothing, he ignored the request for the file and then pursued evasive tactics, culminating in false statements to petitioner’s counsel concerning the status of the matter. In the other, though he did initiate an action for husband and wife clients, he suffered dismissal for lack of prosecution and, though notice of appeal was filed, he did not pursue the appeal further. Here again, he dissembled when called upon to explain. Though he pleaded domestic difficulty in mitigation, he presented no evidence on this score, but did produce evidence of good character.
These are serious departures from proper professional com duct. We believe that suspension will suffice as a sanction. Respondent should be suspended for a period of two years.
McGtvbrn, P. J., Markewich, Nunez, Kupferman and Murphy, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of two years, effective August 9, 1974.